FILE COPY



                                              BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                             No. 07-14-00050-CV

                               Dennis Helbert, Individually and as Independent

                                Executor of the Estate of Norma Irene Helbert

                                                        v.

                                                Gary Helbert

                (No. B36605-0904 IN 242ND DISTRICT COURT OF HALE COUNTY)


Type of Fee                        Charges     Paid          By
Motion fee                         $10.00      E-PAID        Stephen E Haynes
Motion fee                         $10.00      E-PAID        Stephen E Haynes
Motion fee                         $10.00      E-PAID        Melanie Calfin
Statewide efiling fee              $20.00      E-PAID        Stephen E Haynes
Indigent                           $25.00      E-PAID        Stephen E Haynes
Filing                             $100.00     E-PAID        Stephen E Haynes
Supreme Court chapter 51 fee       $50.00      E-PAID        Stephen E Haynes




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                                 Court costs in this cause shall be paid as per
                                     the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                    IN TESTIMONY WHEREOF, witness my hand
                                                    and the Seal of the COURT OF APPEALS for the
                                                    Seventh District of Texas on March 10, 2015.


                                                    Vivian Long
                                                    VIVIAN LONG, CLERK